USDC IN/ND case 2:18-cr-00033-PPS-JEM document 104 filed 11/21/19 page 1 of 1



                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF INDIANA
                        HAMMOND DIVISION

UNITED STATES OF AMERICA           )
                                   )
           v.                      )     CAUSE NO. 2:18-CR-33
                                   )
SAMANTHA ELHASSANI                 )



                MOTION TO WITHDRAW APPEARANCE

      Comes now the United States of America, by Thomas L. Kirsch II,

United States Attorney for the Northern District of Indiana, by Abizer Zanzi,

Assistant United States Attorney, respectfully moves to withdraw the

appearance of former AUSA Joshua P. Kolar from Case No. 2:18-CR-33.



                                   Respectfully submitted,

                                   THOMAS L. KIRSCH II
                                   UNITED STATES ATTORNEY

                                   /s/ Abizer Zanzi
                                   Abizer Zanzi
                                   Assistant United States Attorney
